Pee Ctjbiam,
We discover no error in this record. We think the learned court below was entirely correct in the interpretation given to the deed of trust and its several provisions, for the reasons stated in the charge. The testimony fairly raised the question of due diligence on the part of the trustees in endeavoring to collect the debt out of the land, and that question was properly submitted to the jury who found for the defendants.
The assignments of error are all dismissed.
Judgment affirmed.